          Case 1:13-cv-02314-AKH Document 31 Filed 09/09/20 Page 1 of 6




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 ROBERT CAUDY,                                                  :
                                                                :   ORDER GRANTING MOTION
                                         Plaintiff,             :   FOR ATTORNEYS’ FEES
              v.                                                :
                                                                :   13 Civ. 2314 (AKH)
 CAROLYN COLVIN, Acting Commissioner of                         :
 Social Security,                                               :
                                                                :
                                          Defendant.            :
                                                                :
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 After an Administrative Law Judge (“ALJ”) denied Plaintiff disability benefits, he

brought an action seeking review of the decision. The action was remanded back to the

Commissioner of Social Security (the “Commissioner”). Now that administrative proceedings

have been resolved in Plaintiff’s favor, his attorney seeks an award of attorneys’ fees pursuant to

42 U.S.C. § 406(b). For the reasons described herein, I approve the requested fee award of

$42,590.00.

                                             BACKGROUND

                 Plaintiff Robert Caudy brought this action pursuant to 42 U.S.C. § 405(g), seeking

review of an ALJ decision denying him disability benefits under the Social Security Act, 42

U.S.C. § 401 et seq. When Plaintiff’s motion for judgment on the pleadings was partially

briefed, the parties stipulated to and the Court ordered remand of the action under “sentence

four” of 42 U.S.C. § 405(g) to the Commissioner for further administrative proceedings.

Stipulation & Order of Remand (Sept. 4, 2014), ECF No. 16; see also 42 U.S.C. § 405(g) (“The

court shall have power to enter, upon the pleadings and transcript of the record, a judgment

affirming, modifying, or reversing the decision of the Commissioner of Social Security, with or
           Case 1:13-cv-02314-AKH Document 31 Filed 09/09/20 Page 2 of 6




without remanding the cause for a rehearing.”). The Clerk of Court entered judgment

accordingly. Judgment (Sept. 4. 2014), ECF No. 17.

                  Caudy’s attorney, Irwin M. Portnoy, timely filed an application for attorneys’ fees

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. See Shalala v.

Schaefer, 509 U.S. 292, 296-302 (1993) (holding that sentence-four remand is final judgment

triggering clock for brining fee application under EAJA). By stipulation, the Commissioner

agreed to pay $7,150 in attorneys’ fees. Stipulation and Order (Jan. 13, 2015), ECF No. 22.

                  On remand, the Appeals Council of the Social Security Administration vacated

the ALJ’s decision denying benefits and remanded to the ALJ for further proceedings. Portnoy

2020 Aff. Ex. 1 1. The Social Security Administration ultimately determined that Caudy was

entitled to disability benefits and awarded past-due benefits dating back to 2009, for a total of

over $200,000. 2 Portnoy 2020 Aff. Ex. 2 at 1-2. The Social Security Administration withheld

$65,815.65 pending a determination by the Court regarding how much Portnoy will receive in

fees. Id. at 2.

                  Portnoy now brings a motion for attorneys’ fees under 42 U.S.C. § 406(b),

seeking approval of $42,590.00 in fees. At the outset of Portnoy’s representation in this matter,

Caudy agreed to a contingent fee arrangement under which Portnoy’s fees shall be the greater of

1) 25% of any past-due benefits awarded, or 2) the amount obtained from the Commissioner

under the EAJA. Portnoy 2014 Aff. Ex. 3 1. According to billing records, Portnoy and his



1
  “Portnoy 2020 Aff. Ex.” refers to an exhibit annexed to the Affirmation of Irwin M. Portnoy, dated April 2, 2020,
which was filed in support of the pending motion for attorneys’ fees. ECF No. 24.
2
  Neither the briefs nor the supporting materials provided by Portnoy state the total amount of past-due benefits
awarded. Calculating a total based on the adjusted monthly rates on pages 1-2 of the award letter yields a sum of
$237,569.10. However, the letter also states that the Social Security Administration generally withholds 25% of an
award pending the determination of attorneys’ fees. $65,815.65, the amount withheld here, is 25% of $263,262.60.
For purposes of this motion, I assume Caudy was awarded $237,569.10 in past-due benefits. Regardless, using
either figure, the requested fees represent well under 25% of the past-due benefit award.
3
  “Portnoy 2014 Aff. Ex.” refers to an exhibit annexed to the Affirmation of Irwin M. Portnoy, dated September 5,
2014, which was filed in support of the prior motion for attorneys’ fees under the EAJA. ECF No. 19.

                                                         2
            Case 1:13-cv-02314-AKH Document 31 Filed 09/09/20 Page 3 of 6




colleague Christopher Bowes performed 42.4 hours of work for litigation in this Court. Portnoy

2014 Aff. Ex. 4. They spent the bulk of that time preparing the motion for judgment on the

pleadings and negotiating remand to the Commissioner.

                                               DISCUSSION

                 “Whenever a court renders a judgment favorable to a claimant under [the Social

Security Act] who was represented before the court by an attorney, the court may determine and

allow as part of its judgment a reasonable fee for such representation, not in excess of 25 percent

of the total of the past-due benefits to which the claimant is entitled by reason of such judgment.”

42 U.S.C. § 406(b)(1)(A). Unlike EAJA fees, which are paid by the Government, Section 406(b)

fees are paid out of the claimant’s past-due benefits. 4 Gisbrecht v. Barnhart, 535 U.S. 789, 795-

96 (2002).

                 The Supreme Court has held that Section 406(b) “does not displace contingent-fee

agreements,” so long as those arrangements keep fees within the 25% cap. Id. at 808-09

(reversing judgment where court rejected fee agreement and used lodestar method). In a case

such as this one, where counsel is operating under a fee agreement, my role is to “review for

reasonableness fees yielded by [the] agreement[ ].” Id. In assessing reasonableness, courts

consider:

        1) whether the requested fee is out of line with the “character of the representation
        and the results the representation achieved;” 2) whether the attorney unreasonably
        delayed the proceedings in an attempt to increase the accumulation of benefits and
        thereby increase his own fee; and 3) whether “the benefits awarded are large in
        comparison to the amount of time counsel spent on the case,” the so-called
        “windfall” factor.

Rodriguez v. Colvin, 318 F. Supp. 3d 653, 657-58 (S.D.N.Y. 2018) (quoting Joslyn v. Barnhart,

389 F. Supp. 2d 454, 456 (W.D.N.Y. 2005)).



4
  Fees may be awarded under both the EAJA and Section 406(b), but counsel must refund the claimant the lesser of
the two. Gisbrecht, 535 U.S. at 796.

                                                        3
          Case 1:13-cv-02314-AKH Document 31 Filed 09/09/20 Page 4 of 6




               Portnoy’s requested fee of $42,590.00 represents approximately 17.93% of

Caudy’s past-due benefits, falling under the statutory cap and under the percentage to which

Caudy agreed. The requested fee is not out of line with the character of the representation or the

results achieved. Portnoy negotiated a sentence-four remand and achieved a favorable result for

Caudy on remand. There also has not been any suggestion that counsel unreasonably delayed

proceedings.

               The more challenging question is whether the requested fees constitute a windfall.

As to this factor, courts consider:

       1) whether the attorney’s efforts were particularly successful for the plaintiff, 2)
       whether there is evidence of the effort expended by the attorney demonstrated
       through pleadings which were not boilerplate and through arguments which
       involved both real issues of material fact and required legal research, and finally,
       3) whether the case was handled efficiently due to the attorney’s experience in
       handling social security cases.

Blizzard v. Astrue, 496 F. Supp. 2d 320, 323 (S.D.N.Y. 2007) (quoting Joslyn, 389 F. Supp. 2d at

456-57)). They also take into account the amount of the award in comparison to the amount of

time spent on the case. Id. at 323.

               Here, counsel’s efforts were successful in obtaining a sentence-four remand and

an award of past-due benefits even where benefits were previously denied. See id. at 324. While

the complaint was only four pages long and mostly boilerplate, the motion for judgment on the

pleadings featured extensively developed facts and tailored legal arguments. As in another case

where the Court granted a similar fee award, “[t]he brief contained many citations to the record

and asserted valid legal arguments, which ultimately may have convinced the Commissioner to

stipulate to a remand rather than file an opposition.” Morrison v. Saul, No. 16-CV-4168 (OTW),

2019 WL 6915954, at *2 (S.D.N.Y. Dec. 19, 2019). Portnoy has practiced in this area since

1989, and before that, he gained unique experience by serving as an ALJ for nearly a decade.

Portnoy 2014 Aff. Ex. 2. As a result of his experience, I can infer that he was able to handle this

                                                 4
         Case 1:13-cv-02314-AKH Document 31 Filed 09/09/20 Page 5 of 6




case more effectively and efficiently than a less experienced attorney. I also account for the fact

that Portnoy represented Caudy for several years, through multiple proceedings, without the

guarantee that a recovery would result.

               On the other hand, an award of $42,590.00 for 42.4 hours of work is a de facto

hourly rate of $1,004.48, a steep sum. Still, courts in this district have approved Section 406(b)

awards at similar and even higher rates. See, e.g., Bate v. Berryhill, No. 18-CV-1229 (ER), 2020

WL 728784, at *3 (S.D.N.Y. Feb. 13, 2020) (approving fee award at de facto hourly rate of

$1,506.32); Morrison v. Saul, No. 16-CV-4168 (OTW), 2019 WL 6915954, at *3 (S.D.N.Y.

Dec. 19, 2019) (approving fee award at de facto hourly rate of $935.52); Torres v. Colvin, No.

No. 11 Civ. 5309(JGK), 2014 WL 909765, at *3-6 (S.D.N.Y. Mar. 6, 2014) (approving fee

award at de facto hourly rate of $1,000 and collecting cases approving similar awards). As the

Court highlighted in Morrison, rejecting an award based solely on the de facto hourly rate would

ignore the numerous other objectives this scheme was intended to promote, including efficient

work by experienced attorneys, appreciation for the risks involved in Social Security cases,

incentive to represent litigants who could not otherwise afford counsel, and respect for fee

agreements. 2019 WL 6915954, at *3; see also Bate, 2019 WL 6915954, at *3 (“[I]t is

inappropriate to exclusively rely on the de facto hourly rate, as both the Supreme Court and the

Second Circuit have explicitly rejected the lodestar method to determine what is reasonable

under § 406(b).”); Blizzard, 496 F. Supp. 2d at 325 (“[A] reduction in the agreed-upon

contingency amount should not be made lightly.”). In light of these considerations, I deem a fee

award of $42,590.00 to be reasonable.

                                          CONCLUSION

               In conclusion, counsel’s motion for attorneys’ fees is granted. I approve an

attorney fee award of $42,590.00. The Commissioner shall pay Plaintiff’s counsel $42,590.00

out of Plaintiff’s past-due benefits. Upon receipt of the award, Plaintiff’s counsel shall refund

                                                 5
         Case 1:13-cv-02314-AKH Document 31 Filed 09/09/20 Page 6 of 6




$7,150, the amount previously awarded under the EAJA, to Plaintiff. Gisbrecht, 535 U.S. at 796

(“Fee awards may be made under both [Section 406(b) and the EAJA], but the claimant’s

attorney must refund to the claimant the amount of the smaller fee.”). The Clerk shall close the

open motion, ECF No. 23, and keep the case closed.

               SO ORDERED.

Dated:         September 9, 2020                              /s/ Alvin K. Hellerstein
               New York, New York                           ALVIN K. HELLERSTEIN
                                                            United States District Judge




                                                6
